Citation Nr: 1002541	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae (claimed as shaving condition).

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for low back 
strain.

4.  Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1976, and from March 1976 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The record reflects the Veteran had requested a Board hearing 
in conjunction with his appeal, and that such a hearing was 
scheduled for February 2010.  However, in November 2009 the 
Veteran submitted a statement withdrawing his hearing 
request, and that he wanted the Board to review his case as 
soon as possible.  See 38 C.F.R. § 20.204 (2009).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required for resolution of the Veteran's prostate claim.  
Accordingly, that claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's pseudofolliculitis barbae was incurred 
during active service.

3.  A thorough review of the record does not reflect the 
Veteran submitted a claim of entitlement to service 
connection for low back strain and/or hypertension prior to 
October 6, 2003.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for an effective date earlier than October 
6, 2003, for the establishment of service connection for low 
back strain are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 
(2009).

3.  The criteria for an effective date earlier than October 
6, 2003, for the establishment of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service 
connection is warranted for the pseudofolliculitis barbae; 
i.e., the Veteran is entitled to the benefit sought on 
appeal.  Therefore, any deficiency as to the duties to assist 
and notify has been rendered moot.  Consequently, no further 
discussion of the VCAA is warranted with respect to this 
claim.

Regarding the earlier effective date claims, the Board 
observes that they are appeals from the initial effective 
dates assigned for low back strain and hypertension following 
the establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In addition, the Board finds that the duty to assist the 
Veteran in regard to his earlier effective date claims has 
also been satisfied.  The Veteran has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing indicates he has identified the existence of any 
other relevant evidence that has not been obtained or 
requested.  As discussed in the Introduction, he withdrew his 
request for a hearing in conjunction with this appeal.  The 
Board also notes that, as a general rule, the adjudication of 
a claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim 
depends upon when certain document(s) were either received by 
VA and/or promulgated to the Veteran.  Therefore, there is no 
reasonable possibility that any further development, such as 
a medical examination, would aid in the resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, the Board observes that the Veteran was treated 
for pseudofolliculitis barbae on multiple occasions during 
active service, to include multiple shaving profiles in 1974 
and 1975.  He has indicated continuity of symptomatology 
since service of the same condition.  Moreover, the post-
service medical records indicate that he sought treatment for 
skin bumps after shaving for the last many years in December 
2003.  A dermatology consult in April 2004 shows an 
assessment of pseudofolliculitis barbae.

In short, the Veteran was diagnosed with the same disability 
(pseudofolliculitis barbae) both during service and during 
the pendency of this case.  He has also indicated that the 
disability began during service, and he has had continuity of 
symptomatology since service.  As pseudofolliculitis barbae 
is the type of condition capable of lay observation, this 
case appears to be consistent with the type of situation 
contemplated by the holding in Jandreau, supra.

The Board also wishes to reiterate, as discussed above, that 
it is the defined and consistently applied policy of VA that 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Moreover, in Alemany v. 
Brown, 9 Vet. App. 518 (1996), the Court noted that in light 
of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he is entitled to a grant of service 
connection for pseudofolliculitis barbae.

Earlier Effective Date(s)

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Initially, the Board notes that the Veteran did not file a 
claim of service connection for low back strain and/or 
hypertension within one year after his separation from 
service.  Therefore, the effective date can be no earlier 
than the date of claim.

Here, a thorough review of the evidence of record does not 
indicate the Veteran filed a claim of service connection for 
low back strain and/or hypertension prior to October 6, 2003.  
The Board acknowledges that VA received a statement from the 
Veteran in July 2003 in which he reported, in essence, that 
he wanted his service treatment records and folder 
transferred to the RO for "claim application."  
Nevertheless, the Board finds that this statement does not 
constitute an informal claim, because while the Veteran did 
indicate an intent to apply for VA benefits he did not 
identify the benefits sought; i.e., he did not indicate at 
that time that he desired service connection for low back 
strain, hypertension, or any other medical disability.  See 
Rodriguez, supra.

The Board also notes that the Veteran has not indicated on 
what basis he believes an earlier effective date is warranted 
in this case, nor is one suggested by the evidence of record.

For these reasons, the Board finds that the Veteran is not 
entitled to an effective date earlier than October 6, 2003, 
for his low back strain and/or hypertension.  Consequently, 
the benefit sought on appeal with respect to these claims is 
denied.


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae (claimed as shaving condition) is granted.

Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for low back strain 
is denied.

Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for hypertension is 
denied.


REMAND

The Board observes that the Veteran's service treatment 
records reflect that he was treated on multiple occasions for 
chronic prostatitis during both of his periods of active 
duty.  Although the post-service medical records show 
findings of prostatic hypertrophy, he has not been diagnosed 
with prostatitis; i.e., unlike the pseudofolliculitis barbae 
case discussed above he was not diagnosed with the same 
condition during and subsequent to service.  The RO denied 
the claim on the basis that prostatic hypertrophy is 
unrelated to prostatitis.  However, the Board finds that such 
a conclusion is not clear from the evidence of record, and 
that it is the type of issue that requires competent medical 
evidence for resolution.  Therefore, the Board finds that a 
remand is required to accord the Veteran a VA medical 
examination to resolve this issue.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his prostate disability since August 
2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the nature and etiology of 
his current prostate disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current prostate disorder is 
etiologically related to the in-service 
findings of chronic prostatitis.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


